Citation Nr: 1646923	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating higher than 30 percent for adjustment disorder with depressed mood prior to July 21, 2014, and higher than 70 percent, from July 21, 2014.

2.  Entitlement to an increased rating higher than 20 percent for degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative, prior to July 22, 2015, and higher than 40 percent from July 22, 2015.

3.  Entitlement to service connection for bilateral plantar fasciitis, secondary to degenerative changes, 1st metatarsophalangeal (MTP) joints with plantar/ posterior calcaneal spurring and history of gout, affecting right foot and ankle.

4.  Entitlement to service connection for bilateral hip arthritis, secondary to service-connected degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative.



REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Agent


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for adjustment disorder with depressed mood, assigning a 30 percent rating, effective May 13, 2010; decreased the rating for degenerative disc disease and spondylosis with intervertebral disc syndrome of the lumbosacral spine from 40 percent to 20 percent, effective July 6, 2010; denied service connection for bilateral plantar fasciitis; and denied service connection for bilateral hip arthritis.  

In a July 2016 rating decision, the RO granted an increased rating of 70 percent for adjustment disorder with depressed mood, effective July 21, 2014.  The RO also granted a temporary evaluation of 100 percent, effective January 12, 2012, to March 1, 2012, based on surgical or other treatment necessitating convalescence for lumbar spine surgery.  A 20 percent was continued from March 1, 2012, and 40 percent rating was assigned, effective July 22, 2015.  The convalescence rating period is not part of the present appeal, as it involves separate legal criteria than the increased rating claim for the lumbar spine disability; and the Veteran has not appealed the convalescence rating claim.  The Veteran has not indicated that he is satisfied with the disability ratings assigned for his adjustment disorder and lumbar spine disabilities.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran requested a Board hearing, but withdrew this request in September 2016.

The issue of service connection for bilateral hip arthritis, secondary to service-connected degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Effective May 13, 2010, the Veteran's adjustment disorder, at most, results in mild occupational and moderate social impairment with sleep impairment, some social isolation, fleeting suicidal thoughts, and moderate depression.

2.  Effective July 21, 2014, the Veteran's adjustment disorder causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment.

3.  The Veteran's thoracolumbar spine disability is manifested by painful motion, forward flexion most severely limited to 45 degrees due to pain, from July 6, 2010, and severe limitation of motion (later noted to be limited to 30 degrees), from January 4, 2012.  

4.  The record does not show a presently diagnosed plantar fasciitis disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent, prior to July 21, 2014; and higher than 70 percent, from July 21, 2014, for adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9435 (2015).

2.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative, from July 6, 2010 to January 3, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5243 (2015).

3.  The criteria for an evaluation of 40 percent, but no higher, for degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative, from January 4, 2012 to July 21, 2015, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5243 (2015).

4.  The criteria for an evaluation higher than 40 percent for degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative, from July 22, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5243 (2015).

5.  The criteria for service connection for bilateral plantar fasciitis, secondary to degenerative changes, 1st metatarsophalangeal (MTP) joints with plantar/ posterior calcaneal spurring and history of gout, affecting right foot and ankle have not been met. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in June 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and Naval Medical Center treatment records.  

The Veteran underwent VA examinations in June 2010, July 2010, July 2014, and August 2015.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 
A.  Adjustment Disorder

The Veteran seeks a higher rating for his service-connected adjustment disorder with depressed mood.  The record shows that the Veteran is appealing the initial rating assigned from a grant of service connection for adjustment disorder with depressed mood, secondary to his service-connected lumbar spine disability, in September 2010.  He presently has a 30 percent rating for his adjustment disorder, effective May 13, 2010; and a 70 percent rating, effective July 21, 2014.

The criteria for evaluating an unspecified depressive disorder are found at 38 C.F.R. § 4.130, Diagnostic Code 9435.  A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

The Veteran has not received any psychiatric treatment for his disability during the appeal period.  After receipt of his service connection claim in May 2010, a VA examination in June 2010 notes that the Veteran had sought mental health treatment from late 2009 until March 2010 and was considering resuming his mental health treatment.  His wife was encouraging him to do so.  He was taking citalopram for his depression.  He noted that he became depressed as a result of his aches and pains and loss of physical capabilities due to his multiple joints and ulcer disease.  His symptoms included sleep difficulties and poor sleep quality.  He had sadness verging on tearfulness, increased social isolation, mild weight fluctuations, and diminished interest in his usual activities, as well as a general lack of energy.  He had fleeting suicidal thoughts but had never been acutely suicidal.  He had not been violent, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  He had a Master's Degree in Professional Aeronautics and was attending courses for his second degree in this same subject.  He was retired from the Air Force and currently worked as the Air Space Manager for the Air Combat Command.  He was financially supported by his salary, his retirement funds from his lengthy Air Force career, and his VA disability benefits for medical problems.  He spent his time at home and pursuing numerous chores and hobbies.

On mental status examination, the Veteran maintained eye contact and was considered a truthful and reliable historian.  His speech and thought processes were goal-directed; and his behavior was normal during the meeting with no psychomotor abnormalities noted.  He was oriented to all spheres and memory function was good for three out of three objectives.  No memory deficit could be elicited.  His mood and affect were sad and anxious.  But he was not acutely suicidal, homicidal, violent, psychotic, manic, hypomanic, obsessive, or compulsive.  His fund of knowledge was good; and abstracting ability was good.  His insight and judgment also were good.  The examiner determined that the Veteran did not represent a danger to himself or anybody else.  He was capable of performing work at a high level and was able to comprehend and complete simple and complex commands.  He exhibited mild difficulty establishing and maintaining social relationships, and had become mildly withdrawn during the past few years.  The Axis I diagnosis was adjustment disorder with depressed mood, chronic.  The GAF score was 58.

The Veteran underwent another VA examination in July 2014 at which time he was diagnosed with major depressive disorder, recurrent-moderate.  It was noted that he had irritability and relationship problems including occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/ or mood.  The Veteran continued to be employed as a consultant for a company as a civil servant.  He had a history of depression but had been reluctant to obtain help due to his high security clearance.  He reported being easily frustrated and irritated.  He also reported significant vegetative symptoms including withdrawal and self-isolation.  His symptoms included depressed mood, anxiety, chronic sleep impairment, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, and intermittent inability to perform activities of daily living, including maintenance and minimal personal hygiene.  The examiner noted that the Veteran's symptoms had increased and that it was at least as likely as not that the Veteran had developed severe depression, which caused symptoms that had contributed significantly to impairments, both occupationally and socially.

In addressing whether the Veteran is entitled to higher initial ratings for his adjustment disorder, the evidence in the June 2010 VA examination report shows the Veteran had mild social impairment in that he was increasingly isolative, and had diminished interest in his usual activities, as well as a general lack of energy.  He also had fleeting suicidal thoughts.  Occupationally, he was working as the Air Space Manager for the Air Combat Command; and the examiner noted that he was capable of performing work at a high level and was able to comprehend and complete simple and complex commands.  There was no mention of any occupational impairment as a result of his depressive disorder.  Even though he exhibited mild difficulty establishing and maintaining social relationships, and had become mildly withdrawn during the past few years, he still spent time pursuing numerous chores and hobbies, and was married.  Overall, these symptoms do not show more than moderate impairment due to the Veteran's adjustment disorder, based on symptoms such as depressed mood, and chronic sleep impairment.  The GAF score of 58 also is supportive of moderate impairment.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Based on these findings, the Veteran's psychiatric disability does not warrant a rating higher than 30 percent under Diagnostic Code 9435 for the period prior to July 2014.

Effective July 21, 2014, the Veteran was assigned a 70 percent rating based on the findings in the July 2014 VA examination report.   The next higher rating is a 100 percent rating, which is warranted for total social and occupational impairment.

The Veteran's symptoms were noted to have increased during the VA examination in July 2014 in that his depression was found to be severe.  Socially, he had irritability and relationship problems, and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and/ or mood.  He also reported significant vegetative symptoms including withdrawal and self-isolation, as well as becoming easily frustrated.  Occupationally, he reportedly had impairment with deficiencies in most areas, such as work and school.  However, he continued to be employed as a consultant for a company as a civil servant.  The examiner determined that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, and intermittent inability to perform activities of daily living, including maintenance and minimal personal hygiene.  

These findings in the July 2014 VA examination support a finding of occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  These symptoms are more consistent with a 70 percent disability rating.  

While the Veteran meets the criteria for a 70 percent rating, the Board has determined that the Veteran does not meet the criteria for the next higher 100 percent rating, as his adjustment disorder symptomatology does not reveal total social impairment.  As noted, even though the Veteran has occupational impairment, he continues to work as a consultant.  Therefore, the Veteran is not shown to be totally impaired occupationally due to his adjustment disorder.  

Socially, while the Veteran is married, he isolates and has irritability and relationship problems.  He also has intermittent inability to perform activities of daily living, including maintenance of personal hygiene.  This is one of the symptoms that is considered to be supportive of a 100 percent rating under the mental health disability codes.  However, socially, while severely impaired, he is not totally impaired.  His social impairment is not so severe that he is not maintaining a relationship with his wife.  He has a history of some mild suicidal ideation but has never been found to be a danger to himself.  Even though the Veteran has significant impairment related to his depression symptoms, it does not rise to the level of a 100 percent rating.  

Accordingly, a review of the evidence indicates that symptomatology associated with the Veteran's adjustment disorder most closely approximates that which allows for the assignment of a 30 percent evaluation, effective May 13, 2010; and a 70 percent evaluation, effective July 21, 2014.  An increased rating is therefore denied. 

To the extent that the Veteran has contended that his psychiatric disorder is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Lumbar Spine 

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2015).

Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides:  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  

As noted in the introduction, the Veteran has been assigned a 20 percent rating for his lumbar spine disability, effective July 6, 2010 (decreased from a 40 percent rating that was previously assigned, effective February 27, 2007); 100 percent for a temporary total rating due to convalescence under 38 C.F.R. § 4.30, effective January 12, 2012; a 20 percent rating, effective March 1, 2012; and a 40 percent rating, effective July 22, 2015.

The decrease in disability ratings for the lumbar spine from 40 to 20 percent, effective July 6, 2010, did not affect the combined evaluation for compensation, which remained 90 percent from May 13, 2010 to January 12, 2012.  Therefore, the procedural requirements for reduction in ratings under 38 C.F.R. § 3.105(e) do not apply to this claim.

A July 2010 VA examination report shows the Veteran reported having a lumbar laminectomy in 1988 for recalcitrant back pain.  He had limitation in walking because of his spine condition; and on average could walk about 20 yards.  He had not experienced any falls, numbness, weakness, bowel problems, bladder problems, or erectile dysfunction in relation to the spine condition.  He reported feeling stiffness, fatigue, spasms, decreased motion, and paresthesia.  He also described a constant pain in his lower back that travelled to the left leg, which was severe.  The pain was exacerbated by physical activity and relieved by rest and pain medication.  During flare-ups he experienced functional impairment described as pain.  He noted that he was not receiving any treatment for his lumbar spine.  He indicated that he had not had any incapacitating episodes within the last 12 months.  

On physical examination there was no evidence of radiating pain on movement.  There was no muscle spasm.  There was tenderness along the lumbar paravertebral muscles and spinous process.  The spinal contour was preserved.  There was tenderness but no guarding of movement.  The examination did not reveal any weakness and muscle tone was normal, as was musculature.  There was negative straight leg raising on the right; but positive straight leg raising on the left.  There was no ankylosis or atrophy present in the limbs.  Range of motion studies showed that forward flexion was to 45 degrees; and extension was to 0 degrees; right and left lateral flexion, and right and left rotation were each to 5 degrees.  There was no additional limitation of motion after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There also was symmetry of spinal motion with normal curves of the spine.  Neurological examination noted that examination of the spine revealed no sensory deficits from L1-L5.  Examination of the sacral spine revealed no sensory deficits of S1.  The modality used to test the sensory function was pin prick and vibration (tuning fork).  At L5 there was motor weakness of the left foot extension and 2 out of 5, and left great toe extension, at 2 out of 5.  At S1 there was motor weakness of the left plantar flexion at 2 out of 5.  The right lower extremity reflexes revealed a knee jerk of 2+ and ankle jerk of 2+.  The left lower extremity reflexes revealed a knee jerk of 2+ and ankle jerk of 2+.  There were signs of lumbar intervertebral disc syndrome, most likely involving the peripheral nerves including the sciatic nerve and deep peroneal nerve, which in the diagnosis section, was noted as affecting the left side.  The intervertebral disc syndrome did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.

Prior to his lumbar spine surgery on January 12, 2012, the Veteran was seen in the hospital on January 4, 2012 with complaints of worsening lumbosacral pain and pain/ paresthesias radiating into the posterior left calf to his foot, which was worse when standing or sitting for extended periods.  He also noted pain in his buttocks and bilateral hips.  On physical examination the Veteran's gait was mildly antalgic with forward flexed posture.  There were no overt sensory deficits in the lower extremities.  He had a very limited range of motion of the lumbar spine.  MRI of the thoracolumbar spine and CT of the lumbar spine showed multilevel hyperostosis with bridging osteophytes seen at multiple levels.  In particular at L1-2 there was severe focal canal stenosis primarily due to ligamentous calcification.  Also at L5 on the left there was severe lateral recess stenosis.  Surgery was discussed as his condition had progressed with the development of significant left leg radiculopathy and buttock/ pelvic girdle pain.

After the surgery and convalescent period from January 12, 2012 to March 1, 2012, an April 2012 MRI of the lumbar spine shows post-surgical changes at L1-L2 and L4-L5 with moderate facet degenerative changes throughout.  A June 2013 MRI report also shows post-surgical changes associated with L1-2 posterior fusion and laminectomy with no findings suggestive of complication; and extensive hypertrophic changes associated with diffuse idiopathic skeletal hyperostosis.

A May 2014 treatment record notes that the Veteran's left leg pain was slightly worse.  He reported that the leg pain started in the buttocks and radiated down to the back of his leg.  He denied only mild and occasional right lower extremity symptoms or any bowel or bladder dysfunction.  His wife told him that he walked in a stooped fashion.  It was noted that an MRI in June 2013 showed a large left-sided foraminal disc herniation at L5-S1 with severe stenosis.  There also was degenerative disc disease at L5-S1 and L4-5, as well as resultant foraminal stenosis and nerve root compression left greater than right.

In evaluating the Veteran's lumbar spine disability for the period that he has been assigned a 20 percent rating from July 6, 2010 to March 1, 2012, the evidence does not show that a rating higher than 20 percent is warranted based on incapacitating episodes due to intervertebral disc syndrome under Diagnostic Code 5243.  None of the medical evidence shows doctor-prescribed bed rest for at least four weeks, outside of the convalescent period.

The VA examination in July 2010 shows that a rating higher than 20 percent is not warranted based on limitation of motion of the spine, as the spine is most severely limited to 45 degrees of flexion; and the next higher 40 percent rating is not applicable until the spine is limited to 30 degrees of flexion, or there is favorable ankylosis of the thoracolumbar spine.  Examination in January 4, 2012 did not include range of motion studies; but the examiner did comment that the Veteran had "very limited" range of motion of the spine prior to his surgery.  The Veteran's gait also was mildly antalgic with forward flexed posture.  The examination in May 2014 did not include range of motion studies, but the Veteran's wife noted that he walked in a stooped fashion.  While ankylosis has not been found on objective evaluation, given that the Veteran was found to have "very limited" range of motion of the lumbar spine in 2012 and was found in 2012 and 2014 to walk in a forward stooped fashion, all doubt is resolved in the Veteran's favor that the next higher 40 percent rating for the lumbar spine is warranted under the general rating formula for the spine, effective January 4, 2012.  A rating higher than 20 percent is not warranted from July 6, 2010 to January 3, 2012, as the medical evidence shows that even after repetitive use testing the forward flexion of the lumbar spine was not limited beyond 45 degrees of forward flexion.  

A rating higher than 40 percent is not warranted, effective January 4, 2012, as the medical evidence does not show unfavorable ankylosis of the lumbar spine, or entire spine.  While the Veteran was noted to be walking in a forward stooping fashion, there is no indication that his spine was fixed in this position.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  Unfavorable ankylosis is a consolidated joint in a position that is not anatomically correct; i.e., not in an upright position.  See 38 C.F.R. § 4.71a, Plate V (normal flexion-extension of the thoracolumbar spine is from 0 to 90 degrees of (forward) flexion and 0 to 30 degrees of (backward) extension, with 0 degrees meaning standing upright.).  These findings demonstrate that the Veteran is not entitled to a rating higher than 40 percent for his lumbar spine disability based on limitation of motion, effective January 4, 2012, as none of the objective findings demonstrate unfavorable ankylosis of the thoracolumbar spine (or the entire spine).  

The Veteran underwent a VA examination for the lumbar spine in July 2015.  He noted on the examination that his spinal condition had prevented him from tolerating prolonged standing or sitting and that due to his constant stiffness and pain at his back, he was unable to focus on any particular technical task.  He declared that the chronic back pain and stiffness precluded him from participating in activities that required bending, standing, overhead work, jumping, running, climbing stairs, or descending stairs on a repetitive basis.  He stated that frequently experienced excruciating pain at his low back that radiated into his left leg.  He also always had a sense of numbness at his left foot.  He declared that he frequently experienced episodes of physical incapacitation due to his low back pain, which lasted from six to eight weeks.  On physical examination, the Veteran had a rigid upper torso, which the examiner noted was due to a known documented diffuse idiopathic skeletal hyperostosis.  There were contributing factors of pain, weakness, fatigability, and/ or incoordination and there was additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  

On physical examination, it was noted that the Veteran had had incapacitating episodes of intervertebral disc syndrome for at least six weeks.  He also had moderate pain and numbness in the left lower extremity.  Straight leg raising testing was positive on both lower extremities.  The femoral and sciatic nerves were involved on both sides; and the radiculopathy was found to be moderate.  Range of motion testing showed forward flexion to 30 degrees, with no additional motion loss after repetitive use testing.  

Based on findings in a July 22, 2015 VA examination, the RO assigned a 40 percent rating for the lumbar spine disability based on limitation of motion in a July 2016 rating decision.  The RO noted that although the July 2015 examination noted incapacitating episodes that lasted six to eight weeks, which would warrant a 60 percent rating under Diagnostic Code 5243, this was not supported by the objective records.  

The Board agrees with the RO in terms of the incapacitating episodes findings.  While the Veteran has asserted that his lumbar spine disability has been incapacitating for at least six weeks at a time, as noted, "incapacitating episode" has a specific definition, which is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  This type of treatment is not shown in the record; and it appears that the examiner simply transcribed the Veteran's subjective complaints into the section on incapacitating episodes.  

In addition, the spine codes note that the lumbar spine disability should be rated under either the General Rating Formula for Diseases and Injuries of the Spine or Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula for Diseases and Injuries of the Spine notes that any objective neurological impairment, including but not limited to bowel or bladder impairment, should be rated separately under the appropriate diagnosis codes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Veteran was granted service connection for status post discectomy times two with residual pain radiation in the left and right legs in a June 12, 2007 rating decision, with 0 percent ratings, effective February 27, 2007.  In a September 2010 rating decision, the RO granted an increased rating of 10 percent for status post discectomy times two with residual pain radiating in the left leg, effective May 13, 2010; but denied an increased rating higher than 0 percent for the same disability in the right leg.  In an August 2015 rating decision, the RO assigned a 40 percent rating for bladder incontinence associated with the lumbar spine disability, effective May 25, 2015.  Most recently, in July 2016, the RO granted an increased rating of 20 percent rating for status post discectomy times two with residual pain radiation in the left leg, and a 20 percent disability for the same disability in the right leg, effective May 29, 2014.  The RO also granted service connection for femoral nerve impairment of the left and right lower extremities assigning 20 percent ratings each, effective July 22, 2015; as well as service connection for impotence, with a 0 percent rating, effective July 22, 2015.

Even if the Veteran was shown to have 6 weeks of incapacitating episodes due to intervertebral disc syndrome, the 60 percent rating assigned would not be as high as the separate neurological impairment ratings that the Veteran has been assigned under the General Formula for Rating Diseases and Injuries of the Spine.
  
No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 40 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence does show that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Even taking pain on movement into consideration, none of the examinations indicated findings akin to unfavorable ankylosis of the spine, as a result of pain.  The July 2015 VA examination noted that the Veteran's upper torso was rigid, but this was attributed to his known documented diffuse idiopathic skeletal hyperostosis, which is not a service-connected disability.

With respect to objective evidence of radiculopathy or other neurological impairment in the lower extremities as a result of the lumbar spine disability, as noted, the Veteran is service-connected for these disabilities including separate 20 percent ratings in the femoral nerve on both sides; separate 20 percent ratings for the radicular pain in both lower extremities from the Veteran's previous surgeries; and bladder and erectile dysfunction, with 40 and 0 percent ratings, respectively.  These disability ratings are not presently on appeal.  

The medical evidence does not show any additional neurological impairment that has been associated with the Veteran's lumbar spine disability.  While neurological involvement of the sciatic and peroneal nerves was noted as "most likely" on examination in July 2010, additional neurological testing in July 2015 shows that it was actually the sciatic and femoral nerves that were involved, for which the Veteran is presently receiving disability compensation.

The Veteran asserts that he is entitled to an increased rating for his lumbar spine disability.  His factual recitation as to symptomatology associated with the lumbar spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his lumbar spine disability, and his assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has considered the Veteran's statements as to his functional impairment, but finds that this impairment has been considered by the 20 percent rating assigned, effective July 6, 2010; and the 40 percent rating assigned, effective January 4, 2012.

For all the foregoing reasons, the Board finds that a rating in excess of 20 percent, effective July 6, 2010, and in excess of 40 percent, effective January 4, 2012, is not warranted for the lumbar spine disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

C.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

The Board has considered whether the Veteran's adjustment disorder and lumbar spine disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has moderate to severe social and occupational functional impairment due to his symptoms of depression.  He also has significant limitation of motion in the lumbar spine.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

With regard to the first step of the Thun analysis, the Veteran's service-connected adjustment disorder, results in mild occupational and moderate social impairment with sleep impairment, some social isolation, fleeting suicidal thoughts, and moderate depression, effective May 13, 2010; and causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment, effective July 21, 2014.  These symptoms are encompassed within the rating criteria under Diagnostic Code 9435.  In addition, the Veteran's thoracolumbar spine disability is manifested by painful motion, forward flexion most severely limited to 45 degrees due to pain, effective July 6, 2010, and severe limitation of motion (later noted to be limited to 30 degrees), effective January 4, 2012.  These symptoms are encompassed within the rating criteria under Diagnostic Code 5243.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, with regard to the adjustment disorder and lumbar spine disability, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the adjustment disorder and lumbar spine disability are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

The record shows no frequent periods of hospitalization due to the adjustment disorder or lumbar spine disability.  While the Veteran had a history of several surgeries in the lumbar spine, this was since the 1980s.  Thus, this does not amount to frequent periods of hospitalization.  As for marked interference with employment, while the Veteran has stated that he has trouble with some physical activities due to his lumbar spine and also has difficulty adapting at work, there is no evidence that his adjustment disorder or lumbar spine disability has markedly interfered with his employment during the course of the appeal.  

The evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the ratings assigned for the Veteran's adjustment disorder and lumbar spine disability are meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disabilities and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he has as a result of his adjustment disorder and lumbar spine disability are significant, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected adjustment disorder and/ or lumbar spine disability.  The Veteran was presently working as a consultant on his latest examination.  He noted on examination in July 2016 that his lumbar spine disability prevented him from focusing on technical writing; however, he has not argued, nor has the record shown that he has been rendered unemployable as a result of his service-connected disabilities.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Service Connection for Plantar Fasciitis

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran seeks service connection for bilateral plantar fasciitis, secondary to degenerative changes, 1st metatarsophalangeal (MTP) joints with plantar/ posterior calcaneal spurring and history of gout, affecting right foot and ankle.

He underwent VA examination in July 2010, which showed normal examination of the feet.  Palpation of the plantar surfaces of both feet revealed no tenderness.  There also was no painful motion weakness, edema, heat, redness, instability, atrophy, or disturbed circulation of either foot.  Weight-bearing and non-weight-bearing examination showed normal alignment of the Achilles tendon on the right and left.  He did not have any limitation with standing and walking and did not require any shoe support.

None of the later records in the file show any diagnosis of plantar fasciitis.

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  There must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus, inapplicable.  Accordingly, service connection for bilateral plantar fasciitis is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating higher than 30 percent for adjustment disorder with depressed mood from May 13, 2010, and higher than 70 percent, effective July 21, 2014, is denied.

Entitlement to an increased rating higher than 20 percent for degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative, from July 6, 2010 to January 3, 2012, is denied.

Entitlement to an increased rating of 40 percent, but no higher, for degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative, from January 4, 2012 to July 21, 2015, is granted, subject to the rules governing the payment of monetary benefits.

Entitlement to an increased rating higher than 40 percent for degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative, from July 22, 2015, is denied.

Entitlement to service connection for bilateral plantar fasciitis, secondary to degenerative changes, 1st metatarsophalangeal (MTP) joints with plantar/ posterior calcaneal spurring and history of gout, affecting right foot and ankle is denied.


REMAND

The Veteran seeks entitlement to service connection for bilateral hip arthritis, secondary to service-connected degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative.  He has not had an examination to address his claim.  This must be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records for the Veteran dated since May 2010; and from the Naval Medical Center in Portsmouth, dated from May 2014 to the present. 

2.  Ask the Veteran to identify any additional treatment records pertaining to the disabilities claimed on appeal.  All efforts to obtain any additional records must be documented in the file. The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  After the record development is completed, schedule the Veteran for the appropriate VA examination to address his bilateral hip disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) any current disability of the bilateral hips was caused by, or alternatively, aggravated by, the Veteran's service- connected degenerative disc disease and spondylosis with intervertebral disc syndrome, lumbosacral spine, post-operative. 

The examiner is further advised that "aggravation" for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


